REPLEVIN.
In this case James Stevenson was called by plaintiff as a witness and objected to, on the ground of a want of religious belief.
The Court said it had frequently been decided that a witness must believe in a God, and a .future state of rewards and punishments. The constitution itself, in the declaration of assential rights, implies a belief in a Deity; and there can be no sanction for an oath without a belief in a future state, where secret falsehood may be punished. The court may not interfere with or control the rights of conscience, or the free exercise of religious worship, or give a preference to any religious societies, denominations or modes of worship; but it may protect the tests of truth, by refusing to administer an oath to a man who disavows all modes of worship, denies the existence of any object of worship, or any power to punish falsehoods hereafter.
The witness was proved to have frequently asserted it to be his belief, that there was an end of us after this life, and that we perished like the brutes.
                                                      He was rejected.